On July 7, 1969 (188 Ct. Cl. 1164), the court by order dismissed plaintiff’s amended petition without prejudice on the ground that the petition failed to comply with Rule 17 (a), (b) and (c) of the Rules of this court (1964 ed.). The case is again before the court on plaintiff’s motion filed August 4, 1969, that the court reopen and reconsider its order and grant plaintiff leave to amend. Upon consideration thereof, together with the opposition thereto, without oral argument, the court on October 3,1969, ordered that plaintiff’s motion be granted to the extent that plaintiff should be, and is, allowed to file a new amended petition complying with the Rules of the court.